 



EXHIBIT 10.1
FORM OF EMPLOYMENT AGREEMENT
     This Restated Employment Agreement (“Agreement”), dated as of
                    , 1999 is between Rocky Mountain Chocolate Factory, Inc., a
Colorado corporation (“Employer”), and                      (“Employee”).
R E C I T A L S:
     A. Employee is employed by Employer, and Employer and Employee have entered
into a written agreement dated as of April 8, 1998 (the “Prior Agreement”), to
specify the terms and conditions of Employee’s employment with Employer.
     B. Employer and Employee desire to replace the Prior Agreement with this
Agreement.
     C. Employer considers the maintenance of a sound management team essential
to protecting and enhancing its best interests and those of its stockholders,
and Employee is a key executive of Employer and an integral member of its
management team.
     NOW, THEREFORE, in consideration of Employee’s past and future employment
with Employer and other good and valuable consideration, the parties agree as
follows:
     SECTION 1. Employment. Employer hereby employs Employee, and Employee
hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.
     SECTION 2. Duties. Employee shall be employed as
                                         , or such other position to which he
may be appointed by the Board of Directors. Employee agrees to devote his full
time and best efforts to the performance of the duties attendant to his
executive position with Employer. Such duties shall include, but not be limited
to, those set forth on Exhibit A hereto.
     SECTION 3. Term. The initial term of employment of Employee hereunder shall
commence on the date of this Agreement (the “Commencement Date”) and continue
until                     , 2000, unless earlier terminated pursuant to
Section 6 or Section 10. The term of employment of Employee hereunder will be
automatically extended on a month-to-month basis after the end of the initial
term unless either Employer or Employee shall give the other written notice of
its election not to renew this Agreement at least 30 days prior to the end of
the initial one-year term or at least 20 days prior to the end of any calendar
month thereafter.
     SECTION 4. Compensation and Benefits. In consideration for the services of
Employee hereunder, Employer shall compensate Employee as follows:
     (a) Base Salary. Until the termination of Employee’s employment hereunder,
Employer shall pay Employee, semi-monthly in arrears, a base salary at an annual
rate of not less than $                     (as it may be increased from time to
time, the “Base Salary”). The Base Salary as then in effect may not be decreased
at any time during the term of Employee’s employment hereunder and shall be
reviewed annually by Employer. Any increase in the Base Salary shall be in the
sole discretion of the Compensation Committee of the Board of Directors of the
Company.
     (b) Management Incentive Bonus. Employee shall be eligible to receive from
Employer such annual incentive bonuses as may be determined by the Compensation

1



--------------------------------------------------------------------------------



 



Committee of the Board of Directors or as may be provided in incentive bonus
plans adopted from time to time by Employer.
     (c) Vacation. Employee shall be entitled to 10 days of paid vacation per
year at the reasonable and mutual convenience of Employer and Employee. Unless
otherwise approved by the Compensation Committee of the Board of Directors of
the Company, accrued vacation not taken in any calendar year shall not be
carried forward or used in any subsequent calendar year.
     (d) Insurance Benefits. Employer shall provide accident, health, dental,
disability and life insurance for Employee under the group accident, health,
dental, disability and life insurance plans maintained by Employer for its
full-time, salaried employees.
     SECTION 5. Expenses. The parties anticipate that in connection with the
services to be performed by Employee pursuant to the terms of this Agreement,
Employee will be required to make payments for travel, entertainment of business
associates and similar expenses. Employer shall reimburse Employee for all
reasonable expenses of types authorized by Employer and incurred by Employee in
the performance of his duties hereunder. Employee shall comply with such budget
limitations and approval and reporting requirements with respect to expenses as
Employer may establish from time to time.
     SECTION 6. Termination.
     (a) General. Employee’s employment hereunder shall commence on the
Commencement Date and continue until the end of the term specified in Section 3,
except that the employment of Employee hereunder shall terminate prior to such
time in accordance with the following:
     (i) Death or Disability. Upon the death of Employee during the term of his
employment hereunder or, at the option of Employer, in the event of Employee’s
Disability, upon 30 day’ notice to Employee.
     (ii) For Cause. For “Cause” immediately upon written notice by Employer to
Employee. A termination shall be for Cause if
     (1) Employee commits a criminal act involving moral turpitude;
     (2) Employee commits a material breach of any of the covenants, terms and
provisions hereof or an act of gross negligence or willful misconduct resulting
in a material loss or detriment to Employer; or
     (3) Employee fails on a continuing basis, in the judgment of the President
of Employer, adequately to perform his duties as an officer of Employer, and
such failure is not cured within 20 days after he receives notice of such
failure from the President of Employer.
     (iii) Without Cause. Without Cause upon notice by Employer to Employee.
Without limiting the foregoing, for purposes of Section 6(b)(ii) Employee’s
employment hereunder shall be deemed to have been terminated by Employer without
Cause pursuant to this Section 6(a)(iii) (a) upon the expiration of the term of
Employee’s employment specified in Section 3, if Employer has given the notice
of nonrenewal contemplated by the last sentence of Section 3, or (b) if
Employee’s employment is Constructively Terminated by Employer.
          (b) Severance Pay and Bonuses.

2



--------------------------------------------------------------------------------



 



     (i) Termination Upon Death or Disability. Employee shall not be entitled to
any severance pay or other compensation upon termination of his employment
hereunder pursuant to Section 6(a)(i) except for the following (which shall be
paid promptly after termination, except as specified in subsection (4) below):
     (1) his Base Salary accrued but unpaid as of the date of termination;
     (2) unpaid expense reimbursements under Section 5 for expenses incurred in
accordance with the terms hereof prior to termination;
     (3) compensation for accrued, unused vacation as of the date of
termination, determined in accordance with Employer’s policies and procedures
then in effect; and
     (4) any bonus to which Employee would have been entitled for the Bonus
Period if he were still employed hereunder on the last day of the Bonus Period.
Any such bonus shall be paid to Employee (or to his estate, as the case may be)
at the same time bonuses are paid in respect of the Bonus Period to other
employees of Employer entitled to receive bonuses for the Bonus Period. In the
event the determination of Employee’s bonus in respect of the Bonus Period
involves any subjective assessment, such assessment shall be made in a manner
most favorable to Employee. The term “Bonus Period” means the full fiscal year
or other applicable bonus period during which Employee’s employment hereunder
was terminated (or during which Employee became Disabled, in the event of a
termination for Disability).
     (ii) Termination Without Cause, Separation Payments. In the event
Employee’s employment hereunder is terminated pursuant to Section 6(a)(iii),
Employer shall pay Employee Separation Payments as Employee’s sole remedy in
connection with such termination. “Separation Payments” are payments made at the
monthly rate of Employee’s Base Salary in effect immediately preceding the date
of termination. Separation Payments shall be made for 12 months after the date
of termination (the “Separation Payment Period”) and shall be paid by Employer
in equal monthly payments in arrears. Separation Payments shall be reduced by
the amount of any personal services income earned by Employee from other sources
during the Separation Payment Period. Separation Payments shall be made for the
number of months specified above without regard to the number of months
remaining in the term of this Agreement. Notwithstanding the foregoing,
Employer’s obligation to make, and Employee’s right to receive, Separation
Payments shall terminate immediately upon any violation by Employee of any
covenant contained in Section 8 or 9 hereof. Employer shall also promptly pay
Employee the following:
     (1) his Base Salary accrued but unpaid as of the date of termination;
     (2) unpaid expense reimbursements under Section 5 for expenses incurred in
accordance with the terms hereof prior to termination; and
     (3) compensation for accrued, unused vacation as of the date of
termination, determined in accordance with Employer’s policies and procedures
then in effect.

3



--------------------------------------------------------------------------------



 



This Section 6(b)(ii) is subject to the provisions of Section 10(j) dealing with
the coordination of payments in the event of a Change In Control.
     (iii) Termination For Cause, Voluntary Termination. Employee shall not be
entitled to Separation Payments or any other severance pay or other compensation
upon termination of his employment hereunder pursuant to Section 6(a)(ii), or
upon Employee’s voluntary termination of his employment hereunder, except for
the following (which shall be paid promptly after termination):
     (1) his Base Salary accrued but unpaid as of the date of termination;
     (2) unpaid expense reimbursements under Section 5 for expenses incurred in
accordance with the terms hereof prior to termination; and
     (3) compensation for accrued, unused vacation as of the date of
termination, determined in accordance with Employer’s policies and procedures
then in effect.
     (c) Acceleration of Options. In the event Employee’s employment hereunder
is terminated pursuant to Section 6(a)(iii), all Options granted to Employee
under the Option Plan and outstanding at the time of such termination shall be
fully vested and shall become immediately exercisable upon such termination, and
shall thereafter be exercisable by Employee in accordance with the terms thereof
and the applicable provisions of the Plan. The Board of Directors or the
Compensation Committee of the Board of Directors of the Company shall take such
action as shall be necessary to authorize and provide for the foregoing.
     SECTION 7. Inventions; Assignment.
     (a) Inventions Defined. All rights to discoveries, inventions,
improvements, designs, work product and innovations (including without
limitation all data and records pertaining thereto) that relate to the business
of Employer, whether or not specifically within Employee’s duties or
responsibilities and whether or not patentable, copyrightable or reduced to
writing, that Employee may discover, invent, create or originate during the term
of his employment hereunder or otherwise, and for a period of six months
thereafter, either alone or with others and whether or not during working hours
or by the use of the facilities of Employer (“Inventions”), shall be the
exclusive property of Employer. Employee shall promptly disclose all Inventions
to Employer, shall execute at the request of Employer any assignments or other
documents Employer may deem necessary to protect or perfect its rights therein,
and shall assist Employer, at Employer’s expense, in obtaining, defending and
enforcing Employer’s rights therein. Employee hereby appoints Employer as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by Employer to protect or perfect its rights to any Inventions.
     (b) Covenant to Assign and Cooperate. Without limiting the generality of
the foregoing, Employee shall assign and transfer, and does hereby assign and
transfer, to Employer the world-wide right, title and interest of Employee in
the Inventions. Employee agrees that Employer may file copyright registrations
and apply for and receive patents (including without limitation Letters Patent
in the United States) for the Inventions in Employer’s name in such countries as
may be determined solely by Employer. Employee shall communicate to Employer all
facts known to Employee relating to the Inventions and shall cooperate with
Employer’s reasonable requests in connection with vesting title to the
Inventions and related copyrights and patents exclusively in Employer and in
connection with

4



--------------------------------------------------------------------------------



 



obtaining, maintaining, protecting and enforcing Employer’s exclusive copyrights
and patent rights in the Inventions.
     (c) Successors and Assigns. Employee’s obligations under this Section 7
shall inure to the benefit of Employer and its successors and assigns and shall
survive the expiration of the term of this Agreement for such time as may be
necessary to protect the proprietary rights of Employer in the Inventions.
     (d) Consideration and Expenses. Employee shall perform his obligations
under this Section 7 at Employer’s expense, but without any additional or
special compensation therefor.
     SECTION 8. Confidential Information.
     (a) Acknowledgment of Proprietary Interest. Employee acknowledges that all
Confidential Information is a valuable, special and unique asset of Employer’s
business, access to and knowledge of which are essential to the performance of
Employee’s duties hereunder. Employee acknowledges the proprietary interest of
Employer in all Confidential Information. Employee agrees that all Confidential
Information learned by Employee during his employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Employer. Employee
further acknowledges and agrees that his disclosure of any Confidential
Information will result in irreparable injury and damage to Employer.
     (b) Confidential Information Defined. “Confidential Information” means all
confidential and proprietary information of Employer, written, oral or
computerized, as it may exist from time to time, including without limitation(i)
information derived from reports, investigations, experiments, research and work
in progress, (ii) methods of operation, (iii) market data,(iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals,
(vi) marketing and sales programs, (vii) franchisee and supplier lists and any
other information about Employer’s relationships with others, (viii) historical
financial information and financial projections, (ix) pricing, product rotation
and similar formulae and policies, (x) all other concepts, ideas, materials and
information prepared or performed for or by Employer and (xi) all information
related to the business, products, purchases or sales of Employer or any of its
franchisees, suppliers and customers, other than information that is made
publicly available by Employer.
     (c) Covenant Not To Divulge Confidential Information. Employer is entitled
to prevent the disclosure of Confidential Information. As a portion of the
consideration for the employment of Employee and for the compensation being paid
to Employee by Employer, Employee agrees at all times during the term of his
employment hereunder and thereafter to hold in strict confidence and not to
disclose or allow to be disclosed to any person, firm or corporation, other than
to persons engaged by Employer to further the business of Employer, and not to
use except in the pursuit of the business of Employer, the Confidential
Information, without the prior written consent of Employer. This Section 8 shall
survive and continue in full force and effect in accordance with its terms
after, and will not be deemed to be terminated by, any termination of this
Agreement or of Employee’s employment with Employer for any reason.
     (d) Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer for any reason, Employee shall
promptly deliver to Employer all property of Employer, including without
limitation all documents, data and other information containing, derived from or
otherwise pertaining to Confidential Information. Employee shall not take or
retain any property of Employer, including without limitation any documents,
data or other information, or any reproduction or excerpt thereof, containing,
derived from or pertaining to any Confidential Information. The obligation of
confidentiality set

5



--------------------------------------------------------------------------------



 



forth in this Section 8 shall continue notwithstanding Employee’s delivery of
such documents, data and information to Employer.
     SECTION 9. Noncompetition.
     (a) Covenant Not To Compete. Employee acknowledges that during the term of
his employment Employer has agreed to provide to him, and he shall receive from
Employer, special training and knowledge, including without limitation the
Confidential Information. Employee acknowledges that the Confidential
Information is valuable to Employer and, therefore, its protection and
maintenance constitutes a legitimate interest to be protected by Employer by the
enforcement of the covenant not to compete contained in this Section 9. Employee
also acknowledges that such covenant not to compete is ancillary to other
enforceable agreements of the parties, including without limitation the
agreements regarding Confidential Information in Section 8 and the agreements
regarding the payment of Separation Payments and other severance pay and of the
Termination Payment in Section 6 and Section 10, respectively. Therefore, during
the term of this Agreement and for a period of two years (unless extended
pursuant to the terms of this Section 9) after termination of Employee’s
employment hereunder (including, without limitation, a Triggering Termination as
defined in Section 10), Employee shall not directly or indirectly
     (i) engage, alone or as a shareholder, partner, member, manager, director,
officer, employee of or consultant to any other business organization that
engages or is planning to engage, anywhere in the United States or Canada or in
any other geographic area in or with respect to which Employee has any duties or
responsibilities during the term of his employment with Employer, in any
business activities that relate to the manufacture or retail sale of chocolate
candy, including but not limited to the sale through franchisees (the
“Designated Industry”); or
     (ii) solicit or encourage any director, officer, employee of or consultant
to Employer to end his relationship with Employer or commence any such
relationship with any competitor of Employer.
     Notwithstanding the foregoing, (1) Employee’s noncompetition obligations
hereunder shall not preclude Employee from owning less than five percent of the
voting power or economic interest in any publicly traded corporation conducting
business activities in the Designated Industry and (2) an entity shall not be
deemed to be engaged in the Designated Industry unless its revenue from the
manufacture and/or retail sale of chocolate candy (including sales through
franchisees) represents 25% or more of its total revenue for its full fiscal
quarter immediately preceding the date of termination of Employee’s employment
hereunder (or the date of his association with such entity, if earlier) or any
of the eight immediately subsequent fiscal quarters of such entity.
     (b) Extension of Duration; Survival. If Employee violates any covenant
contained in this Section 9, Employer shall not, as a result of such violation
or the time involved in obtaining legal or equitable relief therefor, be
deprived of the benefit of the full period of any such covenant. Accordingly,
the covenants of Employee contained in this Section 9 shall be deemed to have
the duration specified in Section 9(a), which period shall be extended by a
number of days equal to the sum of (i) the total number of days Employee is in
violation of any of the covenants contained in this Section 9 prior to the
commencement of any litigation relating thereto and (ii) the total number of
days the parties are involved in such litigation, through the date of entry by a
court of competent jurisdiction of a final judgment enforcing the covenants of
Employee in this Section 9. This Section 9 shall survive and continue in full
force and effect in accordance with its terms after, and will not be deemed to
be terminated by, any termination of this Agreement or of Employee’s employment
with Employer for any reason.

6



--------------------------------------------------------------------------------



 



     (c) Severability. If at any time the provisions of this Section 9 are
determined to be invalid or unenforceable by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 9 shall be
considered divisible and shall be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter, and
Employee agrees that this Section 9 as so amended shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.
     SECTION 10. Termination of Employment in Connection With a Change In
Control.
     (a) Applicability. Employer recognizes that the possibility of a Change In
Control of Employer may result in the departure or distraction of management to
the detriment of Employer and its stockholders, and Employer has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of Employer’s management team, including
Employee, to their assigned duties. Accordingly, the provisions of this
Section 10 shall apply in lieu of all conflicting provisions in this Agreement
in the event Employee’s employment with Employer is terminated in a Triggering
Termination. Each of the following events constitutes a “Triggering Termination”
when Employee’s employment with Employer is:
     (i) terminated by Employer or Employee for any reason other than death, or
for no reason, or terminated upon the expiration of Employee’s initial or any
renewal term of employment specified in Section 3, within the 12-month period
following a Change In Control;
     (ii) terminated by Employer for any reason other than the commission of a
felony by Employee, or terminated upon the expiration of Employee’s initial or
any renewal term of employment specified in Section 3, during an Applicable
Period;
     (iii) Constructively Terminated by Employer during an Applicable Period; or
     (iv) terminated in an Agreement Termination pursuant to this
Section 10(a)(iv).
     (1) An “Agreement Termination” shall occur when Employee’s employment
hereunder is terminated by Employee in anticipation of a Change In Control to
the extent that his continued employment with Employer is not pursuant to the
terms of this Agreement (other than as provided herein with respect to an
Agreement Termination) and thereafter is only on an at-will basis. Employee’s
determination to effect an Agreement Termination must be based on a good faith
judgment of Employee and any two or more Concurring Persons, in light of the
circumstances as then known or understood by them, that a Change In Control is
going to occur within five business days, but it is not required as a condition
to such good faith judgment that:
     (I) Employee or any Concurring Person conduct any investigation or consult
with any other person or group (except only for Employee’s requirement to obtain
the concurrence or approval of Concurring Persons);
     (II) no condition remains to be satisfied before the Change In Control can
occur; or

7



--------------------------------------------------------------------------------



 



     (III) the Board of Directors of Employer has taken any action to approve or
facilitate the Change In Control.
     (2) The concurrence or approval of the Concurring Persons is limited to the
occurrence and timing of the Change In Control and is not made regarding the
propriety of Employee’s effecting an Agreement Termination.
     (3) In consideration of the right to effect an Agreement Termination and
receive a Termination Payment and Gross Up Payment prior to a Change In Control,
Employee agrees that, upon (and notwithstanding) his exercise of such right and
the payment to him of the Termination Payment and Gross Up Payment, he shall
continue, without interruption until such Change In Control occurs (unless his
at-will employment with Employer is sooner terminated or Constructively
Terminated by Employer, as described in Sections 10(a)(ii) and (iii), or
Employee dies or his employment with Employer is terminated due to Disability),
to devote his full time and best efforts as an at-will employee of Employer to
the performance of the same duties that he performed for Employer, holding the
same office or position with Employer as he held before the Agreement
Termination, but without the right to any compensation from Employer for such
continued performance (except as provided below in Section 10(a)(iv)(4)(I)).
Employee’s obligation set forth in the preceding sentence is referred to herein
as the “Continued Performance Obligation.”
     (4) Employee shall have no obligation to comply with Section 8(d) until he
has no further Continued Performance Obligation. If the anticipated Change In
Control does not occur within ten business days after Employee’s receipt of a
Termination Payment and Gross Up Payment following the exercise of his right to
effect an Agreement Termination, then
     (I) such Agreement Termination shall be void and ineffective, and
Employee’s employment under all the terms of this Agreement (including without
limitation his compensation and benefits, duties, position and rights regarding
any other actual or expected Change In Control) shall be deemed to have
continued without interruption; and
     (II) Employee shall, and Employee hereby agrees to, repay to Employer
within two business days the full Termination Payment and Gross Up Payment
received by Employee (together with interest, if any, actually earned on the
funds while in Employee’s control).
     (5) If Employee fails to satisfy his Continued Performance Obligation, and
such failure continues for more than one business day after receipt by Employee
of written otice from Employer of such failure, then
     (I) such Agreement Termination shall be void and ineffective, and Employee
shall be deemed to have voluntarily terminated his employment hereunder before a
Change In Control; and
     (II) Employee shall repay to Employer within one business day after his
receipt of such notice the full Termination Payment and Gross Up Payment
received by

8



--------------------------------------------------------------------------------



 



Employee (together with interest, if any, actually earned on the funds while in
Employee’s control).
     (b) Termination Payment.
     (i) Amount.
     (1) Upon the occurrence of a Triggering Termination, Employer shall pay
Employee a lump sum payment in cash equal to 2.99 times the sum of the following
items:
     (I) Employee’s annualized base compensation determined by using the highest
annual base compensation rate in effect at any time during Employee’s employment
with Employer; and
     (II) two times the Target Bonus that would be payable to Employee by
Employer for the bonus period in which the Change In Control occurred; provided
that the amount determined under this Section 10(b)(i)(l)(II) shall not be less
than 25% of the amount determined under Section 10(b)(i)(l)(I);
     (2) The term “Termination Payment” shall include the amounts described
above in Section 10(b)(i)(1) plus the following amounts described in this
Section 10(b)(i)(2):
     (I) Employee’s Base Salary accrued but unpaid as of the date of the
Triggering Termination;
     (II) reimbursement under Section 5 for unpaid expenses incurred in the
performance of his duties hereunder prior to the date of the Triggering
Termination;
     (III) any other benefit accrued but unpaid as of the date of the Triggering
Termination; and
     (IV) $18,000, which represents the estimated cost to Employee of obtaining
accident, health, dental, disability and life insurance coverage for the
18-month period following the expiration of his continuation (COBRA) rights;
provided that this Section 10(b)(i)(2)(IV) shall be applied without regard to,
and the amount payable under this Section 10(b)(i)(2)(IV) is in addition to, any
continuation (COBRA) rights or conversion rights under any plan provided by
Employer, which rights are not affected by any provision hereof.
     (ii) Time for Payment; Interest. Employer shall pay the Termination Payment
to Employee concurrently with the Triggering Termination or, if the Triggering
Termination occurs before the Change In Control, concurrently with the Change In
Control. Employer’s obligation to pay to Employee any amounts under this
Section 10, including without limitation the Termination Payment and any Gross
Up Payment due under Section 10(d), shall bear interest at the rate of 18% per
annum or, if different, the maximum rate allowed by law until paid by Employer,
and all accrued and unpaid interest shall bear interest at the same rate, all of
which interest shall be compounded daily.
     (iii) Payment Authority. Any officer of Employer (other than Employee) is
authorized to issue and execute a check, initiate a wire transfer or otherwise
effect payment on behalf of Employer to satisfy Employer’s obligations to pay
all amounts due to Employee under this Section 10.

9



--------------------------------------------------------------------------------



 



     (iv) Termination. Employer’s obligation to pay the Termination Payment
shall not be affected by the manner in which Employee’s employment hereunder is
terminated. Without limiting the generality of the foregoing, Employer shall be
obligated to pay the Termination Payment and any Gross Up Payment regardless of
whether Employee’s termination of employment is voluntary, involuntary, for
cause, without cause, in violation of any employment agreement or other
agreement in effect at the time of the Change In Control (except as provided in
Section 10(a)(iv)(5)(I) with respect to Employee’s failure to satisfy his
Continued Performance Obligation in the event of an Agreement Termination) or
due to Employee’s retirement or Disability. Employee’s notice of his termination
of employment hereunder in connection with a Change In Control may be made by
any means and to any officer of Employer (other than Employee).
     (c) Change In Control. A “Change In Control” means a change in control of
Employer after the date of this Agreement in any one of the following
circumstances: (i) there shall have occurred an event that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not Employer is then subject to such reporting requirement; (ii) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) (an
“Acquiring Person”) shall have become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Employer representing 20% or more of the combined voting power of Employer’s
then outstanding voting securities (a “Share Acquisition”); (iii) Employer is a
party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter; or (iv) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by Employer’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that an event
described in clause (i) or (ii) shall not be deemed a Change In Control if such
event is approved, prior to its occurrence or within 60 days thereafter by at
least two-thirds of the members of the Board of Directors in office immediately
prior to such occurrence. In addition to the foregoing, a Change In Control
shall be deemed to have occurred if, after the occurrence of a Share Acquisition
that has been approved by a two-thirds vote of the Board as contemplated in the
proviso to the preceding sentence, the Acquiring Person shall have become the
beneficial owner, directly or indirectly, of securities of Employer representing
an additional 5% or more of the combined voting power of Employer’s then
outstanding voting securities (a “Subsequent Share Acquisition”) without the
approval prior thereto or within 60 days thereafter of at least two-thirds of
the members of the Board of Directors who were in office immediately prior to
such Subsequent Share Acquisition and were not appointed, nominated or
recommended by, and do not otherwise represent the interests of, the Acquiring
Person on the Board. Each subsequent acquisition by an Acquiring Person of
securities of Employer representing an additional 5% or more of the combined
voting power of Employer’s then outstanding voting securities shall also
constitute a Subsequent Share Acquisition (and a Change In Control unless
approved as contemplated by the preceding sentence) if the approvals
contemplated by this paragraph were given with respect to the initial Share
Acquisition and all prior Subsequent Share Acquisitions by such Acquiring
Person. The Board approvals contemplated by the two preceding sentences and by
the proviso to the first sentence of this paragraph may contain such conditions
as the members of the Board granting such approval may deem advisable and
appropriate, the subsequent failure or violation of which shall result in the
rescission of such approval and cause a Change In Control to be deemed to have
occurred as of the date of the Share Acquisition or Subsequent Share
Acquisition, as the case may be. Notwithstanding

10



--------------------------------------------------------------------------------



 



the foregoing, a Change In Control shall not be deemed to have occurred for
purposes of clause (ii) of the first sentence of this paragraph with respect to
any Acquiring Person meeting the requirements of clauses (i) and (ii) of
Rule 13d-l(b)(1) promulgated under the Exchange Act.
     (d) Gross Up Payment.
     (i) Excess Parachute Payment. If Employee incurs the tax (the “Excise Tax”)
imposed by Section 4999 of the Code on “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code as the result of any payments or
distributions by Employer to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) or as a result of the acceleration of vesting of Options,
Restricted Stock or other rights (collectively, the “Payments”), or if Employee
would incur the Excise Tax if the Change In Control satisfied the requirements
of Section 280G(b)(2)(A)(i) of the Code, then without regard to whether the
Change In Control in fact satisfies the requirements of Section 280G(b)(2)(A)(i)
of the Code, Employer shall pay to Employee an amount (the “Gross Up Payment”)
such that the net amount retained by Employee, after deduction of (1) any Excise
Tax owed, or that would be owed if the Change In Control satisfied the
requirements of Section 280G(b)(2)(A)(i) of the Code, upon any Payments (other
than payments provided by this Section 10(d)(i)) and (2) any federal, state and
local income and employment taxes owed (together with penalties and interest)
and Excise Tax owed, or that would be owed if the Change In Control satisfied
the requirements of Section 280G(b)(2)(A)(i) of the Code, upon the payments
provided by this Section 10(d)(i), shall be equal to the amount of the Payments
(other than payments provided by this Section 10(d)(i)).
     (ii) Applicable Rates. For purposes of determining the Gross Up Payment
amount, Employee shall be deemed:
     (1) to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individual taxpayers in the calendar year in which
the Gross Up Payment is made (which rate shall be adjusted as necessary to take
into account the effect of any reduction in deductions, exemptions or credits
otherwise available to Employee had the Gross Up Payment not been received);
     (2) to pay additional employment taxes as a result of the receipt of the
Gross Up Payment in an amount equal to the highest marginal rate of employment
taxes applicable to wages; provided that if any employment tax is applied only
up to a specified maximum amount of wages, such limit shall be taken into
account for purposes of such calculation; and
     (3)to pay state and local income taxes at the highest marginal rates of
taxation in the state and locality of Employee’s residence on the date of the
Triggering Termination, net of the maximum reduction in federal income taxes
that could be obtained from deduction of such state and local taxes.
     (iii) Determination of Gross Up Payment Amount. The determination of the
Gross Up Payment amount shall be made, at Employer’s expense, by Grant Thornton
LLP or another nationally recognized public accounting firm selected by Employee
(in either case, the “Accountants”). If the Excise Tax amount payable by
Employee, based upon a “Determination,” is different from the Excise Tax amount
computed by the Accountants for purposes of determining the Gross Up Payment
amount, then appropriate adjustments to the Gross Up Payment amount shall be
made in the manner provided in Section 10(d)(iv). For purposes of determining
the Gross Up Payment amount

11



--------------------------------------------------------------------------------



 



prior to any Determination of the Excise Tax amount, the following assumptions
shall be utilized:
     (1) that portion of the Termination Payment that is attributable to the
items described in Sections 10(b)(i)(1)(I), (II), (III) and Section
10(b)(i)(2)(IV), and the Gross Up Payment, shall be treated as Parachute
Payments;
     (2) no portion of any payment made pursuant to Sections 10(b)(i)(2)(I),
(II) or (III) or Section 11(c) shall be treated as a Parachute Payment;
     (3) the amount payable to Employee pursuant to Section 10(l) shall be
     (I) deemed to be equal to 15% of the amount determined under
Section 10(b)(i)(1)(I);
     (II) deemed to have been paid immediately following the Change In Control;
     (III) deemed to include the additional amount payable under Section 10(l),
if any, for additional taxes payable by Employee as a result ofxthe receipt of
the payment described in Section 10(l); and
     (IV) treated 100% as a Parachute Payment;
     (4) it shall be assumed that all of the payments that could potentially be
made to Employee pursuant to the Consulting Agreement shall be made, and all of
such payments shall be treated as Parachute Payments; provided that nothing in
this Section 10(d)(iii)(4) shall limit or reduce the payment of any amount
similar to the Gross Up Payment under the Consulting Agreement;
     (5) the “ascertainable fair market value” (as set forth in Prop. Treas.
Reg. Section 1.280G-1, Q&A 13) of the Options, the vesting of which was
accelerated by the Change In Control as provided in the Option Plan and as
further provided in Section 10(j), shall be equal to the product of (I) and(II)
as set forth below:
     (I) the number of shares covered by such Options; and
     (II) the difference between:
     a. the fair market value per share of the underlying common stock as of the
date of the Change In Control; and
     b. the exercise price per share of stock subject to such Options; and
     (6) for purposes of applying the rules set forth in Prop. Treas. Reg.
Section 1.280G-1, Q&A 24(c) to a payment described in Prop. Treas. Reg. Section
1.280G-1, Q&A 24(b), the amount reflecting the lapse of the obligation to
continue performing services shall be equal to the minimum amount allowed for
such payment as set forth in Prop. Treas. Reg. Section 1.280G-1, Q&A 24(c)(2)
(or if Prop. Treas. Reg. Section 1.280G-1 has been superseded by temporary or
final regulations, the minimum amount

12



--------------------------------------------------------------------------------



 



provided for in any temporary or final regulations that supersede Prop. Treas.
Reg. Section 1.280G-1 and that are applicable to the Termination Payment, Gross
Up Payment, or both).
     (iv) Time For Payment. Employer shall pay the estimated Gross Up Payment
amount in cash to Employee concurrent with the payment of the Termination
Payment. Employee and Employer agree to reasonably cooperate in the
determination of the actual Gross Up Payment amount. Further, Employee and
Employer agree to make such adjustments to the estimated Gross Up Payment amount
as may be necessary to equal the actual Gross Up Payment amount based upon a
Determination, which in the case of Employee shall refer to refunds of prior
overpayments and in the case of Employer shall refer to makeup of prior
underpayments.
     (e) Term. Notwithstanding the provisions of Section 3, if a Change In
Control occurs prior to the date on which Employee’s employment hereunder is
terminated pursuant to Section 3, Sections 10, 11 and 12 shall continue in
effect until the date of termination pursuant to Section 3 or the date that is
12 months after the date of the Change In Control, whichever is later.
     (f) Consulting Agreement. To preserve a sound and vital management team for
the Company during the period immediately following a Change In Control,
Employee agrees that, in the event of a Triggering Termination, Employee shall
enter into a Consulting Agreement (the “Consulting Agreement”) in the form
attached hereto as Exhibit B if requested by the Board of Directors of the
Company within 30 days after the Change In Control. If Employee breaches his
obligation under the preceding sentence by declining to enter into a Consulting
Agreement, as liquidated damages for such breach and not as a penalty, Employee
shall pay to Employer the amount that Employee otherwise would have received as
compensation from Employer under the Consulting Agreement assuming Employee
fully performed his obligations thereunder.
     (g) No Duty to Mitigate Damages. Employee’s rights and privileges under
this Section 10 shall be considered severance pay in consideration of his past
service and his continued service to Employer from the Commencement Date, and
his entitlement thereto shall neither be governed by any duty to mitigate his
damages by seeking further employment nor offset by any compensation that he may
receive from future employment.
     (h) No Right To Continued Employment. This Section 10 shall not give
Employee any right of continued employment or any right to compensation or
benefits from Employer except the rights specifically stated herein.
     (i) Exercise of Stock Options. Employee may hold options (“Options”)issued
under the Option Plan that become immediately exercisable upon a Change In
Control. Employer shall take no action to facilitate a transaction involving a
Change In Control unless it has taken such action as may be necessary to ensure
that Employee has the opportunity to exercise all Options he may then hold, at a
time and in a manner that shall give Employee the opportunity to sell or
exchange the securities of Employer acquired upon exercise of his Options, if
any (the “Acquired Securities”), at the earliest time and in the most
advantageous manner any holder of the same class of securities as the Acquired
Securities is able to sell or exchange such securities in connection with such
Change In Control. Employer acknowledges that its covenants in the preceding
sentence (the “Covenants”) are reasonable and necessary in order to protect the
legitimate interests of Employer in maintaining Employee as one of its employees
and that any violation of the Covenants by Employer would result in irreparable
injuries to Employee, and Employer therefore acknowledges that in the event of
any violation of the Covenants by Employer or its directors, officers or
employees, or any of their respective agents, Employee shall be entitled to
obtain from any court of competent jurisdiction temporary, preliminary and
permanent injunctive relief in order to (i) obtain specific performance of the
Covenants, (ii) obtain specific

13



--------------------------------------------------------------------------------



 



performance of the exercise of his Options and the sale or exchange of the
Acquired Securities in the advantageous manner contemplated above or
(iii) prevent violation of the Covenants; provided that nothing in this
Agreement shall be deemed to prejudice Employee’s rights to damages for
violation of the Covenants.
     (j) Coordination With Other Payments.
     (i) After the termination of Employee’s employment hereunder:
     (1) if Employee is entitled to receive Separation Payments; and
     (2) Employee subsequently becomes entitled to receive a Termination
Payment, Gross Up Payment or both, then
     (ii) prior to the disbursement of the Termination Payment and Gross Up
Payment:
     (1) the payment date of all unpaid Separation Payments shall be accelerated
to the payment date of the Termination Payment and such Separation Payments
shall be made (in this event, Employer waives any requirement that Employee
reduce the Separation Payments by the amount of any income earned by Employee
thereafter); and
     (2) the Termination Payment shall be reduced by the amount of the
Separation Payments so accelerated and made.
     (k) Outplacement Services. If Employee becomes entitled to receive a
Termination Payment under this Section 10, Employer agrees to reimburse Employee
for any outplacement consulting fees and expenses incurred by Employee during
any Applicable Period and during the two-year period following the Change In
Control; provided that the aggregate amount reimbursed by Employer shall not
exceed 15% of Employee’s Base Salary in effect immediately prior to the
Triggering Termination. In addition and as to each reimbursement payment, to the
extent that any reimbursement under this Section 10(l) is subject to federal,
state or local income taxes, Employer shall pay Employee an additional amount
such that the net amount retained by Employee, after deduction of any federal,
state and local income tax on the reimbursement and such additional amount,
shall be equal to the reimbursement payment. All amounts under this Section
10(l) shall be paid by Employer within 15 days after Employee’s presentation to
Employer of any statements of such amounts and thereafter shall bear interest at
the rate of 18% per annum or, if different, the maximum rate allowed by law
until paid by Employer, and all accrued and unpaid interest shall bear interest
at the same rate, all of which interest shall be compounded daily.
     SECTION 11. General.
     (a) Notices. Except as provided in Section 10(b)(iv), all notices and other
communications hereunder shall be in writing or by written telecommunication,
and shall be deemed to have been duly given if delivered personally or if mailed
by certified mail, return receipt requested or by written telecommunication, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication shall have specified to the other party in
accordance with this Section 11(a):

     
If to Employer, to:
  with a copy to:
 
   
Rocky Mountain Chocolate Factory, Inc.
  Thompson & Knight, P.C.
265 Turner Drive
  1700 Pacific Avenue, Suite 3300
Durango, Colorado 81301
  Dallas, Texas 75201
Attention: President
  Attention: Kenn W. Webb

14



--------------------------------------------------------------------------------



 



     
Facsimile Number: (970) 382-7366
  Facsimile Number: (214) 969-1751

If to Employee, to:
53 Silver Mountain Road
P. O. Box 3671
Durango, Colorado 81302
     (b) Withholding; No Offset. All payments required to be made to Employee by
Employer shall be subject to the withholding of such amounts, if any, relating
to federal, state and local taxes as may be required by law. No payments under
Section 10 shall be subject to offset or reduction attributable to any amount
Employee may owe to Employer or any other person.
     (c) Legal and Accounting Costs. Employer shall pay all attorney’ and
accountant’ fees and costs incurred by Employee as a result of any breach by
Employer of its obligations under this Agreement, including without limitation
all such costs incurred in contesting or disputing any determination made by
Employer under Section 10 or in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Code to any
payment under Section 10. Reimbursements of such costs shall be made by Employer
within 15 days after Employee’s presentation to Employer of any statements of
such costs and thereafter shall bear interest at the rate of 18% per annum or,
if different, the maximum rate allowed by law until paid by Employer, and all
accrued and unpaid interest shall bear interest at the same rate, all of which
interest shall be compounded daily.
     (d) Equitable Remedies. Each of the parties hereto acknowledges and agrees
that upon any breach by Employee of his obligations under any of Sections 7, 8
and 9, Employer shall have no adequate remedy at law and accordingly shall be
entitled to specific performance and other appropriate injunctive and equitable
relief.
     (e) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
     (f) Waivers. No delay or omission by either party in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
     (g) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
     (h) Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     (i) Reference to Agreement. Use of the words “herein,” “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement only as a
whole and not to any particular section or subsection of this Agreement, unless
otherwise noted.

15



--------------------------------------------------------------------------------



 



     (j) Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties and shall be enforceable by the personal
representatives and heirs of Employee and the successors and assigns of
Employer. This Agreement may be assigned by Employer to a legal
successor-in-interest of Employer or to a wholly owned subsidiary to which
substantially all the business and operations of Employer are transferred. If
Employee dies while any amounts would still be payable to him hereunder, such
amounts shall be paid to Employee’s estate. This Agreement is not otherwise
assignable by Employee or Employer.
     (k) Entire Agreement. This Agreement contains the entire understanding of
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.
     (1) Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Colorado,
without regard to its choice of law principles.
     (m) Gender and Number. The masculine gender shall be deemed to denote the
feminine or neuter genders, the singular to denote the plural, and the plural to
denote the singular, where the context so permits.
     (n) Assistance in Litigation. During the term of this Agreement and for a
period of two years thereafter, Employee shall, upon reasonable notice, furnish
such information and proper assistance to Employer as may reasonably be required
by Employer in connection with any litigation in which Employer is, or may
become, a party and with respect to which Employee’s particular knowledge or
experience would be useful. Employer shall reimburse Employee for all reasonable
out-of-pocket expenses incurred by Employee in rendering such assistance. The
provisions of this Section 11(n) shall continue in effect notwithstanding
termination of Employee’s employment hereunder for any reason.
     (o) Legal Fees. Employer shall pay and be responsible for all legal fees,
costs of litigation and other expenses that Employee may incur as a result of
Employer’s failure to perform under this Agreement or as a result of Employer,
any Acquiring Person or any affiliate of Employer seeking to terminate this
Agreement other than in accordance with the terms hereof or contesting the
validity or enforceability of this Agreement.
     SECTION 12. Definitions. As used in this Agreement, the following terms
will have the following meanings:
     (a) Accountants has the meaning ascribed to it in Section 10(d)(iii).
     (b) Acquired Securities has the meaning ascribed to it in Section 10(i).
     (c) Acquiring Person has the meaning ascribed to it in Section 10(c).
     (d) Agreement has the meaning ascribed to it in the introductory paragraph
of this document.
     (e) Agreement Termination has the meaning ascribed to it in
Section 10(a)(iv)(1). References in this Agreement to termination of Employee’s
employment with Employer, in any form, shall be deemed to include (whether or
not so expressed) an Agreement Termination.
     (f) Applicable Period means, with respect to any Change In Control, the
period of 90 days immediately preceding the Change In Control.
     (g) Base Salary has the meaning ascribed to it in Section 4(a).

16



--------------------------------------------------------------------------------



 



     (h) Cause has the meaning ascribed to it in Section 6(a)(ii).
     (i) Change In Control has the meaning ascribed to it in Section 10(c).
     (j) Code means the Internal Revenue Code of 1986, as amended.
     (k) Commencement Date has the meaning ascribed to it in Section 3.
     (l) A Concurring Person is an individual who is the Chairman of the Board
of Directors of the Company or a member of the Compensation Committee of the
Board of Directors of the Company (or, if no Compensation Committee exists, or
there are fewer than two members of the Compensation Committee, a nonemployee
member of the Board of Directors of the Company) at the time in question.
     (m) Confidential Information has the meaning ascribed to it in Section
8(b).
     (n) Constructively Terminated with respect to an Employee’s employment with
Employer will be deemed to have occurred if Employer
     (i) demotes Employee to a lesser position, either in title or
responsibility (whether or not there is a change in title), than the highest
position held by Employee with Employer at any time during Employee’s employment
with Employer;
     (ii) decreases Employee’s compensation below the highest level in effect at
any time during Employee’s employment with Employer or reduces Employee’s
benefits and perquisites below the highest levels in effect at any time during
Employee’s employment with Employer (other than as a result of any amendment or
termination of any employee or group or other executive benefit plan, which
amendment or termination is applicable to all executives of Employer);
     (iii) requires Employee to relocate to a principal place of business more
than 25 miles from the principal place of business occupied by Employer on the
first day of an Applicable Period; or
     (iv) requests or proposes to amend this Agreement, if the proposed
amendment would have any of the effects contemplated by clauses (i), (ii) or
(iii) above or otherwise impose any additional burdens or obligations on, or
diminish any rights of, Employee.
     (o) Consulting Agreement has the meaning ascribed to it in Section 10(f).
     (p) Continued Performance Obligation has the meaning ascribed to it in
Section 10(a)(iv)(3).
     (q) Covenants has the meaning ascribed to it in Section 10(i).
     (r) Designated Industry has the meaning ascribed to it in
Section 9(a)(i)(1).
     (s) Determination has the meaning ascribed to such term in Section 1313(a)
of the Code.
     (t) Disability with respect to Employee shall be deemed to have occurred
whenever Employee is rendered unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuing period of not less than 12 months. In the case of any
dispute, the determination of Disability will be made by a licensed physician
selected by Employer, which physician’s decision will be final and binding.

17



--------------------------------------------------------------------------------



 



     (u) Employee has the meaning ascribed to it in the introductory paragraph
of this Agreement.
     (v) Employer has the meaning ascribed to it in the introductory paragraph
of this Agreement.
     (w) Exchange Act has the meaning ascribed to it in Section 10(c).
     (x) Excise Tax has the meaning ascribed to it in Section 10(d)(i).
     (y) Gross Up Payment has the meaning ascribed to it in Section 10(d)(i).
     (z) Inventions has the meaning ascribed to it in Section 7(a).
     (aa) Option Plan means, collectively, the Incentive Stock Option Plan of
Rocky Mountain Chocolate Factory, Inc. and the Rocky Mountain Chocolate Factory,
Inc. 1995 Stock Option Plan, as amended from time to time.
     (bb) Options has the meaning ascribed to it in Section 10(i).
     (cc) Parachute Payments has the meaning ascribed to it in
Section 280G(b)(2) of the Code.
     (dd) Payments has the meaning ascribed to it in Section 10(d)(i).
     (ee) Separation Payment Period has the meaning ascribed to it in
Section 6(b)(ii).
     (ff) Separation Payments has the meaning ascribed to it in
Section 6(b)(ii).
     (gg) Share Acquisition has the meaning ascribed to it in Section 10(c).
     (hh) Subsequent Share Acquisition has the meaning ascribed to it in
Section 10(c).
     (ii) Target Bonus means, with respect to each Employee, the dollar amount
that is equal to the established percentage of such Employee’s Base Salary that
would be paid to Employee under any incentive bonus plan of Employer assuming
the measurement criteria contained in such plan with respect to Employee were
achieved for the bonus period in which the Change In Control occurred.
     (jj) Termination Payment has the meaning ascribed to it in
Section 10(b)(i)(2).
     (kk) Triggering Termination has the meaning ascribed to it in Section
10(a).
EXECUTED as of the date and year first above written.

             
 
                ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
           
 
  By        
 
           
 
      Franklin E. Crail, President and    
 
      Chief Executive Officer    

18



--------------------------------------------------------------------------------



 



Exhibit A
     The duties to be performed by Employee pursuant to this Agreement include
the following:
[To be supplied by Company]

19



--------------------------------------------------------------------------------



 



Exhibit B
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”), dated as of                     
___, ___ (“Effective Date”), is between Rocky Mountain Chocolate Factory, Inc.,
a Colorado corporation (the “Company”), and                     (“Consultant”).
R E C I T A L S:
     A. Consultant was formerly employed by the Company as an executive officer.
     B. Consultant and the Company previously entered into an Employment
Agreement, dated as of April 8, 1998 (“Employment Agreement”), under which
Consultant is obligated to enter into this Agreement at the request of the Board
of Directors of the Company under certain circumstances.
     C. The Board of Directors of the Company has requested that Consultant
enter into this Agreement and Consultant is willing to do so.
     NOW, THEREFORE, for and in consideration of the mutual promises contained
in this Agreement, and on the terms and subject to the conditions set forth in
this Agreement, the parties agree as follows:
     SECTION 1. Duties. The Company retains Consultant to provide, and
Consultant agrees to render, such consulting and advisory services as may be
requested from time to time by the Company’s Board of Directors. Consultant
agrees to devote his attention, skills and best efforts to the performance of
his duties under this Agreement. Consultant shall not be obligated, however, to
devote more than 30 hours per month to the discharge of his responsibilities
under this Agreement. Consultant shall be an independent contractor, not an
employee of the Company, during the term of this Agreement.
     SECTION 2. Term. The term for providing consulting services under this
Agreement commences on the Effective Date and continues, unless earlier
terminated pursuant to Section 5, until 180 days after the date of the Change In
Control, as defined in the Employment Agreement.
     SECTION 3. Compensation. In consideration for the services provided by
Consultant, the Company shall pay to Consultant an amount equal to one-half of
his annual base compensation considered for purposes of Section 10(b)(i)(l)(I)
of the Employment Agreement, which amount shall be paid in six equal monthly
installments, with the first installment due and payable on the Effective Date.
     SECTION 4. Expenses. The parties anticipate that Consultant, in connection
with the services to be performed by him under this Agreement, will incur
expenses for travel, lodging and similar items. The Company shall advance the
estimated amount of such expenses to Consultant and shall, within 15 days after
Consultant’s presentation to the Company of reasonable documentation the actual
expenses, reimburse Consultant for all expenses incurred by Consultant in the
performance of his duties under this Agreement that have not been so advanced.
     SECTION 5. Early Termination.
     (a) Events of Early Termination. This Agreement may terminate prior to the
expiration of the term specified in Section 2 as follows:
     (i) Death. Upon the death of Consultant during the term hereof.

20



--------------------------------------------------------------------------------



 



     (ii) For Cause. For “Cause” immediately upon written notice by the Company
to Consultant. For purposes of this Agreement, a termination shall be for Cause
if:
     (I) Consultant commits an unlawful or criminal act involving moral
turpitude; or
     (II) Consultant (A) fails to obey lawful and proper written directions
delivered to Consultant by the Company’s Board of Directors; or (B) commits a
material breach of any of the covenants, terms and provisions of this Agreement
and such failure or breach continues uncured for more than 30 days after receipt
by Consultant of written notice from the Company of such failure or breach.
     (b) Payments Upon Early Termination. Consultant shall not be entitled to
any compensation upon termination of this Agreement pursuant to this Section 5
except for his compensation accrued but unpaid as of the date of such
termination and unpaid expense reimbursements under Section 4 for expenses
incurred in accordance with the terms hereof prior to such termination.
     SECTION 6. General.
     (a) Notices. All notices and other communications hereunder shall be in
writing or by written telecommunication and shall be deemed to have been duly
given if delivered personally or if mailed by certified mail, return receipt
requested or by written telecommunication, to the relevant address set forth
below, or to such other address as the recipient of such notice or communication
shall have specified to the other party hereto in accordance with this
Section 6(a):

     
If to the Company, to:
  with a copy to:
 
   
Rocky Mountain Chocolate Factory, Inc.
  Thompson & Knight, P.C.
265 Turner Drive
  1700 Pacific Avenue, Suite 3300
Durango, Colorado 81301
  Dallas, Texas 75201
Attention: President
  Attention: Kenn W. Webb
Facsimile Number: (970) 382-7366
  Facsimile Number: (214) 969-1751

If to Consultant, to:
53 Silver Mountain Road
P. O. Box 3671
Durango, Colorado 81302
     (b) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
     (c) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

21



--------------------------------------------------------------------------------



 



     (d) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
     (e) Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     (f) Reference to Agreement. Use of the words “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement as a whole
and not to any particular section or subsection of this Agreement, unless
otherwise noted.
     (g) Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties and shall be enforceable by the personal
representatives and heirs of Consultant and the successors of the Company. If
Consultant dies while any amounts would still be payable to him hereunder, such
amounts shall be paid to Consultant’s estate. This Agreement is not otherwise
assignable by Consultant or by the Company.
     (h) Entire Agreement. This Agreement contains the entire understanding of
the parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.
     (i) Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Colorado,
without regard to its choice of law principles.
     (j) Gender and Number. The masculine gender shall be deemed to denote the
feminine or neuter genders, the singular to denote the plural, and the
plural to denote the singular, where the context so permits.
EXECUTED as of the date and year first above written.

             
 
                ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
           
 
  By        
 
           
 
           
 
           
 
      Bryan J. Merryman    

22